DETAILED ACTION 
Response to Arguments
The amendments filed 12/22/2020 have been entered and made of record. 

The Applicant's amendments and arguments filed 12/22/2020 have been considered but are moot in view of the new ground(s) of rejection because the Applicant has amended at least independent claims 1, 16, and 17 respectively.

	Therefore, claims 1, 3-4, 9-13, and 16-17 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below. 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Amended Claims 1, 3-4, 9-13 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the independent claim 1 limitation(s) uses ‘an extraction unit configured to extract…”, “a determination unit configured to determine….”, and “an output unit configured to output….”  wherein these “…unit configured to…” as a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure {such as a computer, or a processor} as performing the claimed function {such as depicted in Fig. 3, and described in [0029]-[0030] of US Publication US 20190244389 A1} and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over KITAGAWA (US 20180240251 A1); and in view of Ikeda (US 20170220871 A1), and further in view of Nakao (US 20130129221 A1).
Re Claim 1, KITAGAWA discloses information processing apparatus for outputting a detection result of subject detection in an image captured by an imaging unit the information processing apparatus (see KITAGAWA: e.g.,Fig. 1, and, -- a first object candidate region extraction unit that extracts a first object candidate region where an object is expected to be present from an infrared light image captured by the first imaging device; ….a score integration unit that calculates an integration evaluation value by performing a weighted addition of a first evaluation value indicating a degree of likelihood of the object in the first object candidate region and a second evaluation value indicating the degree of likelihood of the object in the second object candidate region; …. an object region determination unit that determines an object region where the object is present on the basis of the integration evaluation value; and an exposure correction unit that decides an amount of an exposure correction on the basis of a pixel signal value within the object region in the visible light image and carries out the exposure correction of the visible light image--, in [0012]) comprising: 
an extraction unit configured to extract a first region corresponding to a target subject in a given image captured by the imaging unit (see KITAGAWA: e.g.,Fig. 1, and, -- a first object candidate region extraction unit that extracts a first object candidate region where an object is expected to be present from an infrared light image captured by the first imaging device--, in [0012]; and, --As the first object candidate region (person candidate region) extracted from the infrared light image, two regions of a region R1 and a region R2 illustrated in FIG. 14 are considered.  The region R1 includes a region where the person 60 is present.--, in [0105]-[0109]),
KITAGAWA however does not explicitly disclose that extract a second region corresponding to the target subject in one or more images input earlier than the input image, and captured by the imaging unit after the given image is captured,
Ikeda teaches extract a second region corresponding to the target subject in one or more images input earlier than the input image, and captured by the imaging unit after the given image is captured (see Ikeda: e.g., -- this system extracts a region of an image which is different from a reference image of a predetermined region and of which the position does not temporally change, from an image obtained by capturing an image of the predetermined region in a time-series manner.--, in [0002]; also see: -- The person detection unit 12 detects a person using a well-known image recognition method.  For example, the person detection unit 12 stores the feature amount of an image corresponding to the range of detection of a person, and detects a region similar to the feature amount in the input image as the detection range.  A method of detection by the person detection unit 12 is not restricted…. the change detection unit 13 compares the feature amounts of respective person regions detected in the respective images, and recognizes approximate person regions as the same person.  The method of tracking a person by the change detection unit 13 --, in [0037]-[0039]);
KITAGAWA and Ikeda are combinable as they are in the same field of endeavor:  person detection through image processing in input images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify KITAGAWA’s apparatus using Ikeda’s teachings by including extract a second region corresponding to the target subject in one or more images input earlier than the input image, and captured by the imaging unit after the given image is captured to KITAGAWA’s feature extraction from other images {such as from a visible image, while the extraction of first region from an infrared  image as discussed above}  in order to determines whether the state of the person changes (see Ikeda: e.g. in [0037]-[0039]);
a determination unit configured to determine whether to make the target subject to be the detection result in accordance with a degree of a temporal change of  features obtained from the first region and the second region (see Ikeda: e.g., -- The person detection unit 12 detects a person using a well-known image recognition method.  For example, the person detection unit 12 stores the feature amount of an image corresponding to the range of detection of a person, and detects a region similar to the feature amount in the input image as the detection range.  A method of detection by the person detection unit 12 is not restricted…. the change detection unit 13 compares the feature amounts of respective person regions detected in the respective images, and recognizes approximate person regions as the same person.  The method of tracking a person by the change detection unit 13 --, in [0037]-[0039]; -- the change detection unit 13 previously may stores a changed state of the target state change, and detect a target state change, as follows, using this stored changed state. Here, the changed state is previously stored as, for example, an image feature amount. The change detection unit 13 determines whether the state of a person detected by the person detection unit 12 in the input image is the stored state. In a case where the stored state is detected in the input image, the change detection unit 13 determines whether the state of the person changes using an input image captured prior in time to the above input image. In order to detect all state changes, the change detection unit 13 may, in a case where a change is detected in tracking a person between the input images--, in [0037]-[0039]; also see: see Ikeda: e.g., -- a reference image of a predetermined region and of which the position does not temporally change, from an image obtained by capturing an image of the predetermined region in a time-series manner.--, in abstract, also see: -- running away state, passersby M9 to M11 change from a walking state to a looking back state, and passersby M12 and M13 change from a walking state to a stop state. Other passersby calmly perform normal walking. In this case, the determination unit 15 detects thirteen persons who make target state changes such as running away, looking back, or stopping, in the input image, and determines an abnormal state to be present in accordance with this detection. That is, in the example of FIG. 5, the determination unit 15 stores "3" as a predetermined number of persons, and determines an abnormal state to be present in a case where a target state change occurs in equal to or more than three persons.--, in [0064], and, -- The determination unit 15 counts the number of persons in which the calculated relative distance is within a predetermined distance, and determines an abnormal state to be present in a case where the number of persons is equal to or more than a predetermined number of persons.--, in [0057]-[0058]; also see KITAGAWA: e.g., -- means 24 may be the same as extracting the first object candidate region in the first object candidate region extraction means 23, except for the point that the image of an extraction source of the feature amount is changed from the infrared light image to the visible light image.--, in [0050]; --the object region determination means 27 determines whether or not the extracted object candidate region is the object region, by performing a threshold value process on the integration evaluation value.--, in [0077]-[0078]; -- a pixel having a pixel value included in a range of .+-.50 centered on the pixel value 200 corresponding to the amount of the infrared light energy emitted from the person 60 is present, in the first person candidate region extracted from the infrared light image.  In a case in which such a pixel is not present, or the number of such pixels is less than a threshold value related to the number of the pixels, the weight decision means 26 reduces the first weight for the first person candidate region extracted from the infrared light image, so as to be less than the second weight for the second person candidate region extracted from the visible light image.  In other words, in a case in which the first person candidate region does not include pixels having a pixel value equal to or greater than 150(200-50) and equal to or less than 250(200+50), or the number of such pixels is low, the weight decision means 26 reduces the first weight so as to be less than the second weight.  In a case in which the first person candidate region includes the pixels having the pixel value equal to or greater than 150(200-50) and equal to or less than 250(200+50) by a value equal to or greater than a threshold value related to the number of the pixels, the weight decision means 26 may increase the first weight so as to be greater than the second weight.--, in [0106]);
KITAGAWA as modified by Ikeda however still do not explicitly disclose a comparison between a threshold value and a degree of a temporal change of features obtained from the first region and the second region,
Nakao teaches to determine whether to make the target subject to be included in a person the detection result in accordance with a comparison between a threshold value and a degree of a temporal change of  features obtained from the first region and the second region (see Nakao”: e.g., -- extracts the feature amounts of the features such as luminance and color from the respective regions of the input image so as to generate the feature maps representing the extracted feature amounts, and supplies the feature maps to the band-feature map generation portion 112--, in [0174], -- calculates, on the basis of the result of the matching process supplied from the matching processing portion 75, the similarities between the reference map of the previous frame and the most similar regions on the respective feature maps (the band feature map and the synthetic feature map) of the current frame, and supplies the similarities to the maximum similarity determination portion 172--, in [0205], and, -- the candidate map determination portion 121 determines the band feature maps, of which the band reliability indicators s.sub.mn supplied from the reliability indicator calculation portion 76 are larger than the predetermined threshold value, among the band feature maps R.sub.mn supplied from the band-feature map generation portion 112 as candidate maps (band candidate maps)…. which the band reliability indicators s.sub.11 to s.sub.1N are larger than the predetermined threshold value, are determined as the band candidate maps.--, in [0278]-[0280], and [0296]);
KITAGAWA (as modified by Ikeda) and Nakao are combinable as they are in the same field of endeavor:  person detection through image processing in input images. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify KITAGAWA (as modified by Ikeda)’s apparatus using Nakao’s teachings by including to determine whether to make the target subject to be included in a person the detection result  in accordance with a comparison between a threshold value and a degree of a temporal change of  features obtained from the first region and the second region to KITAGAWA (as modified by Ikeda) ’s determination unit in order to determine the detected object in the region match the target subject  (see Nakao: e.g. in [0174], [0205] [0278]-[0280], and [0296]);
KITAGAWA as modified by Ikeda and Nakao further disclose an output unit configured to output the detection result, in response that the target subject is determined by the determination unit to be the detection result (see Nakao: e.g., -- he subject detection portion 61 outputs region information, which is obtained as the result of the subject tracking process and relates to a region (subject region) in which the subject is included in the input image, to the synthesis processing portion 62.  In the embodiment, the subject region information, which is output from the subject detection portion 61 to the synthesis processing portion 62, is information on the size of the rectangular region which is formed to surround the subject detected in the input image.--, in [0064]).
Re Claim 3, KITAGAWA as modified by Ikeda and Nakao further disclose the determination unit is configured to:
 determine that the target subject is determined to be detection result, if the degree of the temporal change of the  features is greater than or equal to the threshold value; and determine that the  target subject is not determined to be the detection result, if the degree of the temporal change of the features is less than the threshold value (see Ikeda: e.g., -- The person detection unit 12 detects a person using a well-known image recognition method.  For example, the person detection unit 12 stores the feature amount of an image corresponding to the range of detection of a person, and detects a region similar to the feature amount in the input image as the detection range.  A method of detection by the person detection unit 12 is not restricted…. the change detection unit 13 compares the feature amounts of respective person regions detected in the respective images, and recognizes approximate person regions as the same person.  The method of tracking a person by the change detection unit 13 --, in [0037]-[0039]; -- the change detection unit 13 previously may stores a changed state of the target state change, and detect a target state change, as follows, using this stored changed state. Here, the changed state is previously stored as, for example, an image feature amount. The change detection unit 13 determines whether the state of a person detected by the person detection unit 12 in the input image is the stored state. In a case where the stored state is detected in the input image, the change detection unit 13 determines whether the state of the person changes using an input image captured prior in time to the above input image. In order to detect all state changes, the change detection unit 13 may, in a case where a change is detected in tracking a person between the input images--, in [0037]-[0039]; also see: see Ikeda: e.g., -- a reference image of a predetermined region and of which the position does not temporally change, from an image obtained by capturing an image of the predetermined region in a time-series manner.--, in abstract, also see: -- running away state, passersby M9 to M11 change from a walking state to a looking back state, and passersby M12 and M13 change from a walking state to a stop state. Other passersby calmly perform normal walking. In this case, the determination unit 15 detects thirteen persons who make target state changes such as running away, looking back, or stopping, in the input image, and determines an abnormal state to be present in accordance with this detection. That is, in the example of FIG. 5, the determination unit 15 stores "3" as a predetermined number of persons, and determines an abnormal state to be present in a case where a target state change occurs in equal to or more than three persons.--, in [0064], and, -- The determination unit 15 counts the number of persons in which the calculated relative distance is within a predetermined distance, and determines an abnormal state to be present in a case where the number of persons is equal to or more than a predetermined number of persons.--, in [0057]-[0058]; also see KITAGAWA: e.g., -- means 24 may be the same as extracting the first object candidate region in the first object candidate region extraction means 23, except for the point that the image of an extraction source of the feature amount is changed from the infrared light image to the visible light image.--, in [0050]; --the object region determination means 27 determines whether or not the extracted object candidate region is the object region, by performing a threshold value process on the integration evaluation value.--, in [0077]-[0078]; -- a pixel having a pixel value included in a range of .+-.50 centered on the pixel value 200 corresponding to the amount of the infrared light energy emitted from the person 60 is present, in the first person candidate region extracted from the infrared light image.  In a case in which such a pixel is not present, or the number of such pixels is less than a threshold value related to the number of the pixels, the weight decision means 26 reduces the first weight for the first person candidate region extracted from the infrared light image, so as to be less than the second weight for the second person candidate region extracted from the visible light image.  In other words, in a case in which the first person candidate region does not include pixels having a pixel value equal to or greater than 150(200-50) and equal to or less than 250(200+50), or the number of such pixels is low, the weight decision means 26 reduces the first weight so as to be less than the second weight.  In a case in which the first person candidate region includes the pixels having the pixel value equal to or greater than 150(200-50) and equal to or less than 250(200+50) by a value equal to or greater than a threshold value related to the number of the pixels, the weight decision means 26 may increase the first weight so as to be greater than the second weight.--, in [0106]).

Re Claim 4, KITAGAWA as modified by Ikeda and Nakao further disclose wherein the threshold value is defined differently in accordance with a region in the image (see KITAGAWA: e.g., --the object region determination means 27 determines whether or not the extracted object candidate region is the object region, by performing a threshold value process on the integration evaluation value.--, in [0077]-[0078]; also see Nakao: e.g., -- the threshold value is changed depending on whether or not each processing target pixel is included in the most similar region on the feature map.  Specifically, for the pixels not included in the most similar region, by setting the threshold value to be high, even in the case of the pixels of the feature maps of which the reliability indicators are relatively high, the pixels are less likely to be included in the subject region, and thus it is possible to exclude the pixels from the candidate pixels.--, in [0347]).

Re Claim 9, KITAGAWA as modified by Ikeda and Nakao further disclose the determination unit is further configured to determine that the target subject is not determined to be the detection result if fluctuation exceeding a predetermined level occurs in the degree of the temporal change among a plurality of images captured by the imaging unit (see Ikeda: e.g., -- The person detection unit 12 detects a person using a well-known image recognition method.  For example, the person detection unit 12 stores the feature amount of an image corresponding to the range of detection of a person, and detects a region similar to the feature amount in the input image as the detection range.  A method of detection by the person detection unit 12 is not restricted…. the change detection unit 13 compares the feature amounts of respective person regions detected in the respective images, and recognizes approximate person regions as the same person.  The method of tracking a person by the change detection unit 13 --, in [0037]-[0039]; -- the change detection unit 13 previously may stores a changed state of the target state change, and detect a target state change, as follows, using this stored changed state. Here, the changed state is previously stored as, for example, an image feature amount. The change detection unit 13 determines whether the state of a person detected by the person detection unit 12 in the input image is the stored state. In a case where the stored state is detected in the input image, the change detection unit 13 determines whether the state of the person changes using an input image captured prior in time to the above input image. In order to detect all state changes, the change detection unit 13 may, in a case where a change is detected in tracking a person between the input images--, in [0037]-[0039]; also see: see Ikeda: e.g., -- a reference image of a predetermined region and of which the position does not temporally change, from an image obtained by capturing an image of the predetermined region in a time-series manner.--, in abstract, also see: -- running away state, passersby M9 to M11 change from a walking state to a looking back state, and passersby M12 and M13 change from a walking state to a stop state. Other passersby calmly perform normal walking. In this case, the determination unit 15 detects thirteen persons who make target state changes such as running away, looking back, or stopping, in the input image, and determines an abnormal state to be present in accordance with this detection. That is, in the example of FIG. 5, the determination unit 15 stores "3" as a predetermined number of persons, and determines an abnormal state to be present in a case where a target state change occurs in equal to or more than three persons.--, in [0064], and, -- The determination unit 15 counts the number of persons in which the calculated relative distance is within a predetermined distance, and determines an abnormal state to be present in a case where the number of persons is equal to or more than a predetermined number of persons.--, in [0057]-[0058]).

Re Claim 10, KITAGAWA as modified by Ikeda and Nakao further disclose wherein the determination unit is further configured to:

determine whether each position of the first region and the second region within a predetermined range (see KITAGAWA: e.g., --the object region determination means 27 determines whether or not the extracted object candidate region is the object region, by performing a threshold value process on the integration evaluation value.--, in [0077]-[0078]; also see: --the maximum value of the pixel value of the region R1 is 200, and in the region R1, a relatively large number of pixels having the pixel value equal to or greater than 150 and equal to or less than 250 are included.  In this case, the weight decision means 26 increases the first weight so as to be greater than the second weight with respect to the region R1.--, in [0106]-[0107]; also see Nakao: e.g., --The subject-candidate region squaring portion 72 finds a region as a candidate of the subject, that is, a rectangular region (hereinafter referred to as a subject-candidate region) including a region similar to the subject, in the subject map generated from the subject map generation portion 71, and generates coordinate information representing the position of the rectangular region….the region most similar to the tracking target subject is selected as the subject region from the inside of the subject-candidate region, and the region of the input image at the same position as the subject region on the subject map is specified as the region including the tracking target subject.--, in [0156]-[0159]); and 
determine that the  target subject is determined to be  the person detection result, if the each position is not within the predetermined range or the degree of the temporal change of the features is equal to or greater than the threshold value (see Ikeda: e.g., -- The person detection unit 12 detects a person using a well-known image recognition method.  For example, the person detection unit 12 stores the feature amount of an image corresponding to the range of detection of a person, and detects a region similar to the feature amount in the input image as the detection range.  A method of detection by the person detection unit 12 is not restricted…. the change detection unit 13 compares the feature amounts of respective person regions detected in the respective images, and recognizes approximate person regions as the same person.  The method of tracking a person by the change detection unit 13 --, in [0037]-[0039]; -- the change detection unit 13 previously may stores a changed state of the target state change, and detect a target state change, as follows, using this stored changed state. Here, the changed state is previously stored as, for example, an image feature amount. The change detection unit 13 determines whether the state of a person detected by the person detection unit 12 in the input image is the stored state. In a case where the stored state is detected in the input image, the change detection unit 13 determines whether the state of the person changes using an input image captured prior in time to the above input image. In order to detect all state changes, the change detection unit 13 may, in a case where a change is detected in tracking a person between the input images--, in [0037]-[0039]; also see: see Ikeda: e.g., -- a reference image of a predetermined region and of which the position does not temporally change, from an image obtained by capturing an image of the predetermined region in a time-series manner.--, in abstract, also see: -- running away state, passersby M9 to M11 change from a walking state to a looking back state, and passersby M12 and M13 change from a walking state to a stop state. Other passersby calmly perform normal walking. In this case, the determination unit 15 detects thirteen persons who make target state changes such as running away, looking back, or stopping, in the input image, and determines an abnormal state to be present in accordance with this detection. That is, in the example of FIG. 5, the determination unit 15 stores "3" as a predetermined number of persons, and determines an abnormal state to be present in a case where a target state change occurs in equal to or more than three persons.--, in [0064], and, -- The determination unit 15 counts the number of persons in which the calculated relative distance is within a predetermined distance, and determines an abnormal state to be present in a case where the number of persons is equal to or more than a predetermined number of persons.--, in [0057]-[0058]; also see KITAGAWA: e.g., -- means 24 may be the same as extracting the first object candidate region in the first object candidate region extraction means 23, except for the point that the image of an extraction source of the feature amount is changed from the infrared light image to the visible light image.--, in [0050]; --the object region determination means 27 determines whether or not the extracted object candidate region is the object region, by performing a threshold value process on the integration evaluation value.--, in [0077]-[0078]; -- a pixel having a pixel value included in a range of .+-.50 centered on the pixel value 200 corresponding to the amount of the infrared light energy emitted from the person 60 is present, in the first person candidate region extracted from the infrared light image.  In a case in which such a pixel is not present, or the number of such pixels is less than a threshold value related to the number of the pixels, the weight decision means 26 reduces the first weight for the first person candidate region extracted from the infrared light image, so as to be less than the second weight for the second person candidate region extracted from the visible light image.  In other words, in a case in which the first person candidate region does not include pixels having a pixel value equal to or greater than 150(200-50) and equal to or less than 250(200+50), or the number of such pixels is low, the weight decision means 26 reduces the first weight so as to be less than the second weight.  In a case in which the first person candidate region includes the pixels having the pixel value equal to or greater than 150(200-50) and equal to or less than 250(200+50) by a value equal to or greater than a threshold value related to the number of the pixels, the weight decision means 26 may increase the first weight so as to be greater than the second weight.--, in [0106]); and
determine that the target subject is not determined to be the  detection result if the each position is within the predetermined range and the degree of the temporal change of the features is less than the threshold value (see KITAGAWA: e.g., --the object region determination means 27 determines whether or not the extracted object candidate region is the object region, by performing a threshold value process on the integration evaluation value.--, in [0077]-[0078]; also see: --the maximum value of the pixel value of the region R1 is 200, and in the region R1, a relatively large number of pixels having the pixel value equal to or greater than 150 and equal to or less than 250 are included.  In this case, the weight decision means 26 increases the first weight so as to be greater than the second weight with respect to the region R1.--, in [0106]-[0107]; and see Ikeda: e.g., ---- The determination unit 15 counts the number of persons in which the calculated relative distance is within a predetermined distance, and determines an abnormal state to be present in a case where the number of persons is equal to or more than a predetermined number of persons.--, in [0057]-[0058]).

Re Claim 11, KITAGAWA as modified by Ikeda and Nakao further disclose wherein a feature include amount obtained from the first region is corresponding to a concordance rate based on a comparison between a predetermined template prepared in advance and the first region, and a feature amount obtained from the second region is corresponding to a concordance rate based on a comparison between the predetermined template and the second region (see Ikeda: e.g., -- The person detection unit 12 detects a person using a well-known image recognition method.  For example, the person detection unit 12 stores the feature amount of an image corresponding to the range of detection of a person, and detects a region similar to the feature amount in the input image as the detection range.  A method of detection by the person detection unit 12 is not restricted…. the change detection unit 13 compares the feature amounts of respective person regions detected in the respective images, and recognizes approximate person regions as the same person.  The method of tracking a person by the change detection unit 13 --, in [0037]-[0039]; -- the change detection unit 13 previously may stores a changed state of the target state change, and detect a target state change, as follows, using this stored changed state. Here, the changed state is previously stored as, for example, an image feature amount. The change detection unit 13 determines whether the state of a person detected by the person detection unit 12 in the input image is the stored state. In a case where the stored state is detected in the input image, the change detection unit 13 determines whether the state of the person changes using an input image captured prior in time to the above input image. In order to detect all state changes, the change detection unit 13 may, in a case where a change is detected in tracking a person between the input images--, in [0037]-[0039]; -- a reference image of a predetermined region and of which the position does not temporally change, from an image obtained by capturing an image of the predetermined region in a time-series manner.--, in abstract, also see: -- running away state, passersby M9 to M11 change from a walking state to a looking back state, and passersby M12 and M13 change from a walking state to a stop state. Other passersby calmly perform normal walking. In this case, the determination unit 15 detects thirteen persons who make target state changes such as running away, looking back, or stopping, in the input image, and determines an abnormal state to be present in accordance with this detection. That is, in the example of FIG. 5, the determination unit 15 stores "3" as a predetermined number of persons, and determines an abnormal state to be present in a case where a target state change occurs in equal to or more than three persons.--, in [0064], and, -- The determination unit 15 counts the number of persons in which the calculated relative distance is within a predetermined distance, and determines an abnormal state to be present in a case where the number of persons is equal to or more than a predetermined number of persons.--, in [0057]-[0058]).

Re Claim 12, KITAGAWA as modified by Ikeda and Nakao further disclose the first region and the second region are regions corresponding to a face of a person (see Ikeda: e.g., -- The person detection unit 12 detects a person from the input image acquired by the acquisition unit 11.  The person detection unit 12 may detect a person's entire body, or may detect a portion of the person such as the head, the face--, in [0036]),
the predetermined template corresponds to a face of a person in a predetermined orientation (see Ikeda: e.g., -- The person detection unit 12 detects a person from the input image acquired by the acquisition unit 11.  The person detection unit 12 may detect a person's entire body, or may detect a portion of the person such as the head, the face--, in [0036]), and
the concordance rates change in accordance with orientations of the face included in the first region and the second region (see Ikeda: e.g., -- The person detection unit 12 detects a person from the input image acquired by the acquisition unit 11.  The person detection unit 12 may detect a person's entire body, or may detect a portion of the person such as the head, the face--, in [0036], and, --detectable state changes may be restricted in accordance with the installation position of the monitoring camera 7 that captures an input image, the number of pixels (image resolution) of the monitoring camera 7, or the like.  For example, since a change in expression of a face or a portion of a face (such as an eye) is indicated as a change in a tiny image region, there is the possibility of the change not being able to be detected.  In such a case, the change detection unit 13 may detect a change in a large portion of the body or the outer appearance of the entire body like a head, a trunk, arms and legs, as a target state change.  Even in a case where the change in the entire body or the outer appearance of a large portion of the body is set to a target state change, crouching down, tumbling down, running away, finger pointing, and the like can be detected, an abnormal state can be determined.--, in [0040]-[0043]).

Re Claim 13, KITAGAWA as modified by Ikeda and Nakao further disclose wherein the first region and the second region are regions corresponding to a face of a person, a head of the person, or a body of the person (see Ikeda: e.g., -- The person detection unit 12 detects a person from the input image acquired by the acquisition unit 11.  The person detection unit 12 may detect a person's entire body, or may detect a portion of the person such as the head, the face--, in [0036], and, --detectable state changes may be restricted in accordance with the installation position of the monitoring camera 7 that captures an input image, the number of pixels (image resolution) of the monitoring camera 7, or the like.  For example, since a change in expression of a face or a portion of a face (such as an eye) is indicated as a change in a tiny image region, there is the possibility of the change not being able to be detected.  In such a case, the change detection unit 13 may detect a change in a large portion of the body or the outer appearance of the entire body like a head, a trunk, arms and legs, as a target state change.  Even in a case where the change in the entire body or the outer appearance of a large portion of the body is set to a target state change, crouching down, tumbling down, running away, finger pointing, and the like can be detected, an abnormal state can be determined.--, in [0040]-[0043]).


Re Claim 16, claim 16 is the corresponding method claim to claim 1 respectively. Thus, claim 16 is rejected for the similar reasons as for claim 1. Furthermore, KITAGAWA as modified by Ikeda further disclose method for controlling an information processing apparatus comprising the steps (see KITAGAWA: e.g.,Fig. 1, and, -- a first object candidate region extraction unit that extracts a first object candidate region where an object is expected to be present from an infrared light image captured by the first imaging device; a second object candidate region extraction unit that extracts a second object candidate region where the object is expected to be present from a visible light image captured by the second imaging device; a score integration unit that calculates an integration evaluation value by performing a weighted addition of a first evaluation value indicating a degree of likelihood of the object in the first object candidate region and a second evaluation value indicating the degree of likelihood of the object in the second object candidate region; a weight decision unit that decides a first weight for the first evaluation value and a second weight for the second evaluation value in the weighted addition, on the basis of at least one of a surrounding environmental temperature or an amount of infrared light energy emitted from an imaging region; an object region determination unit that determines an object region where the object is present on the basis of the integration evaluation value; and an exposure correction unit that decides an amount of an exposure correction on the basis of a pixel signal value within the object region in the visible light image and carries out the exposure correction of the visible light image--, in [0012]; similarly see Ikeda: e.g., Figs. 1-2).

Re Claim 17, claim 17 is the corresponding medium claim to claim 1 respectively. Thus, claim 17 is rejected for the similar reasons as for claim 1. Furthermore, KITAGAWA as modified by Ikeda further disclose non-transitory computer-readable storage medium storing a program including instructions that, when executed by a processor of an information processing apparatus, causes a processor to perform the steps (see KITAGAWA: e.g.,Fig. 1, and, -- a first object candidate region extraction unit that extracts a first object candidate region where an object is expected to be present from an infrared light image captured by the first imaging device; a second object candidate region extraction unit that extracts a second object candidate region where the object is expected to be present from a visible light image captured by the second imaging device; a score integration unit that calculates an integration evaluation value by performing a weighted addition of a first evaluation value indicating a degree of likelihood of the object in the first object candidate region and a second evaluation value indicating the degree of likelihood of the object in the second object candidate region; a weight decision unit that decides a first weight for the first evaluation value and a second weight for the second evaluation value in the weighted addition, on the basis of at least one of a surrounding environmental temperature or an amount of infrared light energy emitted from an imaging region; an object region determination unit that determines an object region where the object is present on the basis of the integration evaluation value; and an exposure correction unit that decides an amount of an exposure correction on the basis of a pixel signal value within the object region in the visible light image and carries out the exposure correction of the visible light image--, in [0012]; similarly see Ikeda: e.g., Figs. 1-2).





Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WEI WEN YANG/Primary Examiner, Art Unit 2667